Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Qixiang et al. (Finite Element Simulation of Ultrasonic Waves in Corroded 
Reinforced Concrete for Early-stage Corrosion Detection, Department of Civil and Environmental Engineering, University of Massachusetts Lowell) discloses in reinforced concrete (RC) structures, corrosion of steel re bar introduces internal stress at the interface between rebar and concrete, ultimately leading to debonding and separation between rebar and concrete. Effective early­stage detection of steel rebar corrosion can significantly reduce maintenance costs and enable early-stage repair. In this paper, ultrasonic detection of early-stage steel rebar corrosion inside concrete is numerically investigated using the finite element method (FEM). Commercial FEM software (ABAQUS) was used in all simulation cases. Steel rebar was simplified and modeled by a cylindrical structure. 1MHz ultrasonic elastic waves were generated at the interface between rebar and concrete. Two-dimensional plain strain element was adopted in all FE models. Formation of surface rust in rebar was modeled by changing material properties and expanding element size in order to simulate the rust interface between rebar and concrete and the presence of interfacial stress. Two types of surface rust ( corroded regions) were considered. Time domain and frequency domain responses of displacement were studied. From our simulation result, two corrosion indicators, baseline (b) and center frequency Uc) were proposed for detecting and quantifying corrosion.
Mohamed et al. (Finite Element Simulations to Predict Probability of Detection (PoD) Curves for Ultrasonic Inspection of Nuclear Components discloses Nondestructive evaluation (NDE) methods for the qualification of structures in the nuclear industry are required to perform to very high standards of reliability, and hence, establishing the performance capabilities of inspection techniques is of utmost importance. The Probability of Detection (PoD) curve method has emerged as an important tool for the assessment of the performance of NDE techniques, in general. However, the conventional experimental means of generating PoD curves is very expensive, requiring large experimental data sets covering different defects as well as a range of test conditions, plant shut-down and also operator time. Several methods of achieving faster estimates for PoD curves using physics-based modelling have emerged to address this problem. However, most theoretical models remain limited to a small number of materials or defect types: thus numerical modelling techniques are very attractive, especially given the ever increasing computational power available to scientists today. 
This paper reports the feasibility of using Finite Element (FE) simulations to augment sparse measurements made using experiments, and predict PoD curves for ultrasonic inspection of stainless steel plates and welds. PoD curves are obtained for the case of conventional (bulk P and SV wave) ultrasonic pulse-echo inspection of surface-breaking longitudinal notches in Stainless Steel plates. The main parameters affecting the uncertainty in practical ultrasonic inspection are identified and combinations are achieved, assuming each of them varies according to a normal distribution. FE simulations are performed for each combination of parameters, viz. frequencies, wedge angles, notch dimensions, and the amplitudes of scattered UT signals so predicted are used to generate the PoD curves. The results are compared against trial experimental measurements. Approach towards generating the POD curves for ultrasonic inspection of thick austenitic stainlesssteel welds will be discussed.
Nether the above references nor the prior art of record discloses “an electronic simulating for simulating an ultrasonic response of a metal part, the electronic simulating device comprising the second computing module being configured to compute a plurality of elementary distributions, each elementary distribution corresponding to an ultrasonic response received by a receiver located at a border of the predefined zone, in response to the emission of an ultrasonic excitation from an elementary source located at the border of the predefined zone; and a determining module configured to determine a resultant distribution of ultrasonic waves toward the metal part including the defect, from the first and second computed distributions, the resultant distribution forming a simulation of an ultrasonic response received by the ultrasonic sensor from the metal part including the defect, in response to the emission of an ultrasonic excitation toward the metal part including the defect” as recited in claims 12 and 21. These limitations are neither taught nor made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861